Citation Nr: 1504230	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-28 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In February 2010, the Veteran submitted a statement asking the RO to reconsider the September 2009 rating decision denying his petition to reopen his service connection claim for a left knee disability.  In an April 2014 rating decision, the RO again denied the Veteran's claim.  The Board finds that the February 2010 statement should be treated as a notice of disagreement with the RO's September 2009 decision.

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.


FINDINGS OF FACT

1.  The claim for service connection for a left knee disability was last denied in a June 2006 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.
 
2.  Evidence added to the record since the June 2006 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In claims to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Notice was provided in a January 2009 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records, and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.  

In July 2009, the Veteran was afforded a VA examination for his left knee.  However, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the claim is not reopened, consideration of whether the July 2009 VA examination is adequate is not necessary.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for a left knee disability that he maintains is secondary to his service-connected right knee disability.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when  considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for a left knee disability was denied in a May 2006 rating decision because the evidence of record did not establish that his left knee disability was incurred in service or due to or aggravated by his service-connected right knee disability.  The denial of the Veteran's claim was confirmed and continued in a June 2006 rating decision.  The Veteran did not appeal either of these decisions and they became final.  Evidence of record at that time of the last final June 2006 rating decision included the Veteran's service treatment records and post-service medical records, which includes the report of an April 2006 VA examination reflecting a diagnosis of osteoarthritis of the left knee, and the examiner's conclusion that the Veteran's left knee disability was less likely than not secondary to his service-connected right knee disability.  

In November 2008, the Veteran sought to reopen his claim seeking service connection for a left knee disability, which was denied in a September 2009 rating decision.  Evidence received since the last final June 2006 rating decision includes numerous VA medical records which reflect a history of treatment for his knees, private treatment records reflecting that the Veteran underwent a total left knee replacement in November 2008 and a September 214 letter from a private physician addressing a left shoulder disability.  Also of record is the report of a July 2009 VA examination, in which an examiner concluded it was less likely than not that the Veteran's left knee, i.e., osteoarthritis with subsequent knee prosthesis, is secondary to his service-connected right knee disability.  Also among these records are the reports of November 2009, April 2010 and May 2011 VA joints examinations, none of which include information on the etiology of the Veteran's left knee condition.

This evidence was not of record at the time of the prior final rating decision, and therefore, the VA treatment records, private physician's statement and VA examinations are new.  However, none of these records relate the Veteran's left knee disability either to his service-connected right knee disability or to active duty service.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  The Veteran's asserted theories of causation were addressed in the prior final May 2006 rating decision.  The July 2009 VA examination, in particular, included a negative opinion as to the etiology of the Veteran's left knee condition, and thus is not new and material evidence.  Villalobos v. Principi, 3 Vet. App. 450 (1992).  

As for the Veteran's assertions that his left knee disability is secondary to his service-connected right knee disability, the Board finds they are not "new" as they are cumulative and redundant of his prior assertions.  Further, the Veteran is competent to report his symptoms, such as left knee pain and difficulty in walking, but he is not competent to state that his left knee disability was either caused or permanently aggravated by his right knee disability.  Such a complex medical opinion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Further, these statements are not new; the Veteran made essentially the same assertions in his initial claim.  

The Veteran's statements and recently submitted medical evidence do not, even in light of all the evidence old and new, raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claim for a left knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a left knee disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


